         Case 1:19-cv-06704-PGG Document 30 Filed 09/27/19 Page 1 of 1




September 27, 2019


VIA ECF SYSTEM

Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:    Dominion Capital LLC v. ShiftPixy, Inc., 19 Civ. 6704 (PGG)

Dear Judge Gardephe:

We represent defendant ShiftPixy, Inc. (“ShiftPixy”) in the above-captioned action. This letter is
in furtherance of our letter to the Court of yesterday, September 26, 2019. With this letter and in
accordance with your Honor’s Individual Rules, we are attaching and delivering to the Court our
proposed protective order. The order does not vary in substance from the Court’s form
protective order. Because plaintiff has declined to stipulate to the entry of this order, however,
we have made necessary changes to the text to eliminate any reference to the parties’ agreement,
have omitted the signature blocks, and have changed the title of the document.
Should the Court require further information, I would be happy to provide it.


                                               Respectfully,


                                               Martin E. Karlinsky

MEK/ks

cc:    Peter Ginsberg, Esq. (via ECF)
       Attorney for Plaintiff
       Michael J. Fitzgerald, Esq. (via ECF)
       John C. Clough, Esq. (via ECF)
